      Case 3:18-cv-00683-VLB Document 218 Filed 10/23/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT


NICOLE CHASE                                 :      NO.: 3:18-cv-00683 (VLB)
                                             :
v.                                           :
                                             :
NODINE’S SMOKEHOUSE, INC., CALVIN            :
NODINE, TOWN OF CANTON, JOHN                 :
COLANGELO, ADAM GOMPPER, MARK J.             :
PENNEY AND CHRISTOPHER ARCIERO               :      OCTOBER 23, 2020


        OBJECTION TO PLAINTIFF’S MOTION FOR EXTENSION OF TIME
               TO FILE RESPONSES TO MOTIONS IN LIMINE

      The undersigned defendants, TOWN OF CANTON, JOHN COLANGELO,

and ADAM GOMPPER (“Canton defendants”), respectfully object to the

plaintiff’s Motion for Extension of Time to File Responses to Motions in Limine,

dated October 16, 2020 [Doc. 214], on the basis that the Canton defendants’

interlocutory appeal is pending and the Second Circuit has jurisdiction over the

matter. As such, the matter should not proceed in the District Court pending

resolution of the defendants’ appeal.

      Specifically, the Canton defendants’ appeal of plaintiff’s § 1983 claims is

pursuant to the collateral order doctrine on the basis of qualified immunity and

is meritorious in nature. Moreover, the appeal concerns issues of law in that the

defendants accept the plaintiff’s version of the material facts for purposes of the
      Case 3:18-cv-00683-VLB Document 218 Filed 10/23/20 Page 2 of 4




appeal and contend that even under the plaintiff’s version of the facts the

defendants are entitled to qualified immunity. The Second Circuit has

jurisdiction over such interlocutory appeals. See Brocuglio v. Proulx, 67

Fed.Appx. 58, 60 (2d Cir. 2003); see also, Tierney v. Davidson, 133 F.3d 189, 194

(2d Cir. 1998) (“Even where the lower court rules that material disputes of fact

preclude summary judgment on qualified immunity, we may still exercise

jurisdiction if the defendant contends that he is entitled to qualified immunity

even under the plaintiff’s version of the facts”).

      Further, the Canton defendants are appealing the District Court’s ruling

on the plaintiff’s state law claim for intentional infliction of emotional distress on

the basis of pendent jurisdiction. Even if the appellate court does not exercise

pendent jurisdiction over this state law claim, trial of the claim may not proceed

pending resolution of the appeal, see Mitchell v. Forsyth, 472 U.S. 511, 526

(1985). Further, plaintiff’s suggestion that this Court should proceed to trial on

just the intentional infliction of emotional distress claim while her federal claims

are on appeal is contrary to concerns of judicial efficiency, convenience,

fairness, and comity, all of which weigh in favor of removal of plaintiff’s state

law claim (should it be the only claim for trial) to state court, see Carnegie-

Mellon University v. Cohill, 484 U.S. 343, 108 S.Ct. 614, 98 L.Ed 2d 720 (1988).

      Accordingly, the matter in the District Court should not proceed pending



                                          2
      Case 3:18-cv-00683-VLB Document 218 Filed 10/23/20 Page 3 of 4




resolution of the defendants’ appeal and the plaintiff’s motion for extension of

time is unnecessary.

      WHEREFORE, the Canton defendants respectfully request that the

plaintiff’s motion be denied, the instant objection sustained, and the Court Order

that no further action and/or filings be had with regard to trial of the matter

pending resolution of the defendants’ appeal.


                                          DEFENDANTS,
                                          TOWN OF CANTON, JOHN
                                          COLANGELO AND ADAM GOMPPER



                                          By /s/ Kristan M. Maccini
                                            Kristan M. Maccini
                                            ct25121
                                            Howd & Ludorf, LLC
                                            65 Wethersfield Avenue
                                            Hartford, CT 06114-1190
                                            (860) 249-1361
                                            (860) 249-7665 fax
                                            kmaccini@hl-law.com




                                          3
      Case 3:18-cv-00683-VLB Document 218 Filed 10/23/20 Page 4 of 4




                                  CERTIFICATION

       This is to certify that on OCTOBER 23, 2020, a copy of the foregoing
OBJECTION TO MOTION FOR EXTENSION OF TIME was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on
the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.

Lewis H. Chimes, Esq.                        Luis Medina, Esq.
Mary-Kate Smith, Esq.                        524 Winchester Road
Law Office of Lewis Chimes, LLC              Norfolk, CT 06058
45 Franklin Street
Stamford, CT 06901

Elizabeth K. Acee, Esq.
Barclay Damon
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511




                                          /s/ Kristan M. Maccini
                                          Kristan M. Maccini




                                         4
